
	

113 HR 304 IH: To amend title 49, United States Code, to change the membership of the Metropolitan Washington Airports Authority board of directors, and for other purposes.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 304
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Wolf introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 49, United States Code, to change the
		  membership of the Metropolitan Washington Airports Authority board of
		  directors, and for other purposes.
	
	
		1.Membership of Metropolitan
			 Washington Airports Authority board of directorsSection 49106(c) of title 49, United States
			 Code, is amended—
			(1)in paragraph
			 (1)—
				(A)in the matter preceding subparagraph (A) by
			 striking 17 members and inserting 9
			 members;
				(B)in subparagraph
			 (A) by striking 7 members and inserting 6
			 members;
				(C)in subparagraph
			 (B) by striking 4 members and inserting 1
			 member;
				(D)in subparagraph
			 (C) by striking 3 members and inserting 1 member;
			 and
				(E)in subparagraph
			 (D) by striking 3 members and inserting 1
			 member;
				(2)in paragraph (3)
			 by striking , except that and all that follows through 4
			 years;
			(3)by striking
			 paragraph (6) and inserting the following:
				
					(6)(A)In carrying out the duties of the board, a
				member appointed by the President shall ensure that adequate consideration is
				given to the national interest.
						(B)A member appointed by the President
				may be removed by the President for cause. A member appointed by the Mayor of
				the District of Columbia, the Governor of Maryland, or the Governor of Virginia
				may be removed or suspended from office only for cause and in accordance with
				the laws of the jurisdiction from which the member is
				appointed.
						;
				and
			(4)in paragraph (7)
			 by striking Ten votes and inserting Five
			 votes.
			2.Conforming amendments
			 to District of Columbia laws governing Metropolitan Washington Airports
			 Authority membership
			(a)Number of
			 membersSection 5(a) of the
			 District of Columbia Regional Airports Authority Act of 1985 (sec. 9–904(a),
			 D.C. Official Code) is amended—
				(1)by striking
			 13 members and inserting 9 members;
				(2)by striking
			 5 appointed by the Governor of the Commonwealth of Virginia and
			 inserting 6 appointed by the Governor of the Commonwealth of
			 Virginia;
				(3)by striking
			 3 appointed by the Mayor and inserting 1 appointed by the
			 Mayor;
				(4)by striking
			 2 appointed by the Governor of the State of Maryland and
			 inserting 1 appointed by the Governor of the State of Maryland;
			 and
				(5)by striking
			 3 appointed by the President and inserting 1 appointed by
			 the President.
				(b)Votes required
			 for approval of bond issues and budgetSection 5(d) of such Act
			 (sec. 9–904(d), D.C. Official Code) is amended by striking Eight
			 affirmative votes and inserting Five affirmative
			 votes.
			(c)RemovalSection
			 5(e) of such Act (sec. 9–904(e), D.C. Official Code) is amended to read as
			 follows:
				
					(e)(1)In carrying out the
				duties of the board, a member appointed by the President shall ensure that
				adequate consideration is given to the national interest.
						(2)A member appointed by the President
				may be removed by the President for cause. A member appointed by the Mayor of
				the District of Columbia, the Governor of Maryland, or the Governor of Virginia
				may be removed or suspended from office only for cause and in accordance with
				the laws of the jurisdiction from which the member is
				appointed.
						.
			(d)Prohibiting
			 continuation of service after expiration of termSection 5(g) of
			 such Act (sec. 9–904(g), D.C. Official Code) is amended by striking the second
			 sentence and inserting the following: A member shall not serve after the
			 expiration of the member's term(s)..
			3.Transitional
			 provisions
			(a)Treatment of
			 current membersThe term of
			 an individual serving on the Metropolitan Washington Airports Authority board
			 of directors the day before the date of enactment of this Act shall expire 90
			 days after the date of such enactment. An individual may not be reappointed to
			 such board after the date of such enactment if the term of that individual
			 expired before the date of such enactment.
			(b)Virginia
			 membersNotwithstanding section 49106(c)(3) of title 49, United
			 States Code, the Governor of Virginia shall appoint the first 6 individuals to
			 the Metropolitan Washington Airports Authority board of directors after the
			 date of enactment of this Act for the following terms:
				(1)Two members for a
			 term of 1 year.
				(2)Two members for a
			 term of 3 years.
				(3)Two members for a
			 term of 5 years.
				
